DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed March 11th, 2022. Claims 1-2, 5, 11-12, 15, 18 have been amended. Claims 19-20 have been canceled. Claims 21-22 have been newly added. Claims 1-18 and 21-22 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed March 11th, 2022 with respect to the previous 35 U.S.C. 103 rejection of claim 1 has been fully considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

   Claim Interpretation
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“fleet management module that” in claim 22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claims 1 and 11, the recitation “determine a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle determined from the 3D travel vector and the rotation matrix” is vague and indefinite. It is unclear how the different claim elements are related. Examiner notes that in Applicant’s Specification the pose of the vehicle relates to one of position and orientation of the vehicle with respect to a coordinate system (See at least ¶33 of Applicant’s Specification) and that the rotation matrix relates to the roll, pitch, and yaw of the vehicle based on an x, y, z coordinate system (See at least ¶74 of Applicant’s Specification). As claimed in amended claim 1, the pose of the vehicle is determined from the angle of the surface that is determined from the travel vector and rotation matrix. However, it is not clear how the surface angle is determined based on the travel vector and the rotation matrix as claimed. Further yet, it is unclear what pose refers to, specifically, because the rotation matrix seems to already refer to the vehicle’s orientation in space (e.g. the vehicle’s attitude). Therefore, it is unclear what is being claimed in light of the Applicant’s original disclosure. Examiner notes that claims 2-10 and claims 12-18, depend from claims 1 and 11, respectively. 

As to claim 21, the recitation “determining a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle determined from the 3D travel vector and the rotation matrix” is vague and indefinite. It is unclear how the different claim elements are related. Examiner notes that in Applicant’s Specification the pose of the vehicle relates to one of position and orientation of the vehicle with respect to a coordinate system (See at least ¶33 of Applicant’s Specification) and that the rotation matrix relates to the roll, pitch, and yaw of the vehicle based on an x, y, z coordinate system (See at least ¶74 of Applicant’s Specification). As claimed in amended claim 1, the pose of the vehicle is determined from the angle of the surface that is determined from the travel vector and rotation matrix. However, it is not clear how the surface angle is determined based on the travel vector and the rotation matrix as claimed. Further yet, it is unclear what pose refers to, specifically, because the rotation matrix seems to already refer to the vehicle’s orientation in space (e.g. the vehicle’s attitude). Therefore, it is unclear what is being claimed in light of the Applicant’s original disclosure. Examiner notes that claim 22 depends from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, and in view of Jensen et al., US 20190283760 A1, hereinafter referred to as Edren, Irwin, and Jensen, respectively.
As to claim 1, Edren discloses autonomous robotic vehicle, comprising (the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24): 
a chassis (the suspension system may include a spring and damper assembly coupling a wheel to a vehicle chassis for controlling movement of the wheel relative to the vehicle chassis – See at least ¶16); 
a plurality of wheels movably mounted to the chassis by a suspension system (the suspension system may include a spring and damper assembly coupling a wheel to a vehicle chassis for controlling movement of the wheel relative to the vehicle chassis – See at least ¶16; wheels 104 – See at least Fig. 3); and 
a vehicle pose system, the vehicle pose system including (localization component may be configured to receive data from the sensors system(s) to determine a position and/or orientation of the vehicle – See at least ¶37): 
a ride height sensor system (the suspension system may also include a sensor configured to generate a signal of the ride height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1); 
at least one processor (processor(s) 216 – See at least Fig. 2); and 
a memory having instructions stored thereon which, when executed by the at least one processor cause the vehicle pose system to (vehicle computing device 204 may include one or more processors 216 and memory 218 communicatively coupled with the one or more processors – See at least ¶36): 
determine a plane of the surface corresponding to the wheel positions as the autonomous robotic vehicle travels along the surface in the forward direction (ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) [i.e. plane of the surface] – See at least ¶18, Examiner notes that the vehicle assuming an orientation with respect to the ground surface necessarily includes determining a plane corresponding to wheel positions; the vehicle may have four-wheel steering and may operate generally with equal performance characteristics in all directions, such that a first end of the vehicle is the front end of the vehicle when travelling in a first direction [i.e. travels in a forward direction]  – See at least ¶25); 
determine a rotation matrix indicating an orientation of the autonomous robotic vehicle as the autonomous robotic vehicle travels along the surface in the forward direction (the localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle (e.g., one or more of an x-, y-, z-position, roll, pitch, or yaw) – See at least ¶37, Examiner interprets determining roll, pitch, and yaw as effectively equivalent to determining a rotation matrix); and
determine a pose of the autonomous robotic vehicle (sensor data may be used to determine trajectories of the vehicle, determine a location of the vehicle, and/or determine one or more of a position and/or orientation of the vehicle (together a pose) – See at least ¶26).

	Edren fails to explicitly disclose measuring wheel displacement of the plurality of wheels relative to the chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis as the autonomous robotic vehicle travels along a surface.
However, Irwin teaches measuring wheel displacement of the plurality of wheels relative to the chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis as the autonomous robotic vehicle travels along a surface (the vehicle also includes a plurality of wheels including front and rear wheels – See at least ¶25; chassis-positioned sensor on the upper control arm would enable detection of the change in position of the road wheel relative to some predetermined fixed point on the vehicle body – See at least ¶30).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edren to include the feature of measuring wheel displacement of the plurality of wheels relative to the chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis as the autonomous robotic vehicle travels along a surface, as taught by Irwin, to determine the pitch and/or roll of a vehicle, parameters of which are often used to stabilize vehicles while turning, accelerating, and/or decelerating, as known in the art.

The combination of Edren and Irwin fails to explicitly disclose determining a three-dimensional (3D) travel vector of the autonomous robotic vehicle based on the plane of the surface and the rotation matrix, and wherein a forward direction vector of the rotation matrix and the 3D travel vector are not parallel; and 
determining a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle determined from the 3D travel vector and the rotation matrix.
However, Jensen teaches determining a three-dimensional (3D) travel vector of the autonomous robotic vehicle based on the plane of the surface and the rotation matrix, and wherein a forward direction vector of the rotation matrix and the 3D travel vector are not parallel (slope system projects the velocity vector onto a gradient [i.e. plane of the surface] of the position, where the gradient of the position is indicated by a map, the result is a cab-independent slope – See at least ¶58, Examiner notes that a projection of the velocity vector onto a gradient in a three-dimensional reference frame necessarily yields a 3D vector indicative of the travel direction; 3D reference frame – See at least Fig.7; tilt [i.e. rotation matrix and travel vector are not parallel] 114 – See at least Fig. 1).
determining a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle determined from the 3D travel vector and the rotation matrix (the first slope is independent of the cab and may be determined from a vehicle pose determined by a pose system – See at least ¶56; the second slope is cab-dependent and may be determined from an inclinometer or other sensor that is mounted to or in the cab – See at least ¶57, Examiner notes that a cab-dependent slope is indicative of a rotation matrix as claimed; the slope system determines cab tilt by finding the difference between the cab-independent first slope and the cab-dependent second slope – See at least ¶57; slope system projects the velocity vector onto map data to determine the vehicle slope [i.e. based on the 3D travel vector] – See at least ¶61; vehicle pose describes the position and attitude [i.e. rotation matrix] of the vehicle, and the position of the vehicle is a point in a three-dimensional space – See at least ¶37).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the features of determining a three-dimensional (3D) travel vector of the autonomous robotic vehicle based on the plane of the surface and the rotation matrix, and wherein a forward direction vector of the rotation matrix and the 3D travel vector are not parallel; and determining a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle determined from the 3D travel vector and the rotation matrix, as taught by Jensen, to compensate for undesirable thrashing when a vehicle’s attitude has significantly changed during high periods of acceleration and/or deceleration.

The above combination of references fails to explicitly disclose wherein an absolute value of the 3D travel vector is proportional to a wheel speed of the plurality of wheels. However, it would have been obvious to modify the above combination of references to include the feature of correlating the magnitude of the travel vector with the speed of the wheels because the wheels are mechanism of transmitting the driving force of the vehicle to propel the vehicle at a given velocity.

	Independent claims 11 and 21 are rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claims 2 and 12, Edren discloses wherein the vehicle pose system includes an inertial measurement unit configured to collect orientation data of the autonomous robotic vehicle, angular velocity data of the autonomous robotic vehicle, gravitational direction data of the autonomous robotic vehicle, or combinations thereof (the localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle, localization component may receive IMU data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claims 3 and 13, Edren discloses wherein the vehicle pose system includes a global positioning system configured to collect global positioning data of the autonomous robotic vehicle (localization component may receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include location sensors (e.g. GPS, compass, etc.) – See at least ¶49).

As to claims 6 and 16, Edren discloses wherein the inertial measurement unit includes an accelerometer, a gyroscope, or combinations thereof (the system may further include one or more of an accelerometer or an inertial measurement unit – See at least ¶18; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claims 8 and 18, Edren discloses wherein the ride height sensors are coupled to the chassis, at least some of the plurality of wheels, the suspension system, or combinations thereof (the suspension system may also include a sensor configured to generate a signal of the right height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1).

As to claim 9, Edren discloses wherein when executed by the at least one processor, the instructions stored on the memory cause the processor to map a position and orientation of the vehicle within a coordinate system based on the determined pose (the localization component may include and/or request/receive a map of an environment and may continuously determine a location and/or orientation of the autonomous vehicle within the map – See at least ¶37).

As to claim 10, Edren discloses wherein the autonomous robotic vehicle is a driverless vehicle (the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24).

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, and in view of Jensen et al., US 20190283760 A1, as applied to claims 1 and 11 above, and further in view of Kentley et al., US 20170126810 A1, hereinafter referred to as Edren, Irwin, Jensen, and Kentley, respectively.
As to claims 4 and 14, Edren discloses wherein the vehicle pose system includes wheel sensors (sensor system(s) may include one or more encoders to sense rotation of the wheels – See at least ¶53; localization component may receive wheel encoder data to accurately determine a location of the autonomous vehicle – See at least ¶37).

The combination of Edren, Irwin, and Jensen fails to explicitly disclose wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels. 
However, Kentley teaches wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Jensen to include the feature of the wheel sensors being configured to collect wheel speed data of the plurality of wheels, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.

As to claims 7 and 17, Edren discloses wherein the wheel sensors are coupled to the plurality of wheels (sensor system(s) may include one or more encoders to sense rotation of the wheels, i.e. wheel encoders necessarily includes coupling to wheels – See at least ¶53).

The combination of Edren, Irwin, and Jensen fails to explicitly disclose wherein the sensors are wheel speed sensors. However, Kentley teaches wherein the sensors are wheel speed sensors (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Jensen to include the feature of wherein the sensors are wheel speed sensors, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, and in view of Jensen et al., US 20190283760 A1, as applied to claims 1 and 11 above, and further in view of Kentley et al., US 20170126810 A1, and in view of Green et al., US 20190369627 A1, hereinafter referred to as Edren, Irwin, Jensen, Kentley, and Green, respectively.
As to claims 5 and 15, Edren discloses wherein the vehicle pose system is configured to associate global positioning data of the autonomous robotic vehicle and ride height data of the autonomous robotic vehicle to determine the pose of the autonomous robotic vehicle based on 3D velocity and 3D position of the autonomous robotic vehicle (localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle (e.g. one or more of an x-, y-, z-position), and receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18).

The combination of Edren and Irwin fails to explicitly disclose a 3D travel vector. 
However, Jensen teaches a 3D travel vector (slope system projects the velocity vector onto a gradient of the position, where the gradient of the position is indicated by a map, the result is a cab-independent slope – See at least ¶58, Examiner notes that a projection of the velocity vector onto a gradient in a three-dimensional reference frame necessarily yields a 3D vector indicative of the travel direction; 3D reference frame – See at least Fig.7).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the features of a 3D travel vector, as taught by Jensen, to compensate for gravitational effects when vehicles are operating in an environment other than a flat plane.

The combination of Edren, Irwin, and Jensen fails to explicitly disclose association of wheel speed data of the autonomous robotic vehicle to determine the pose of the autonomous robotic vehicle. 
However, Kentley teaches disclose association of wheel speed data of the autonomous robotic vehicle to determine the pose of the autonomous robotic vehicle (localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Jensen to include the feature of association of wheel speed data of the autonomous robotic vehicle to determine the pose of the autonomous robotic vehicle, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.

	The combination of Edren, Irwin, Jensen, and Kentley fails to explicitly disclose determining the pose of the vehicle based on 3D velocity. 
However, Green teaches determining the pose of the vehicle based on 3D velocity (the vehicle module learns the vehicle’s dynamic model which maps propulsion and/or braking efforts to control commands with the vehicle response characteristics such as 3D acceleration, 3D speed, and/or 3D displacement, i.e. learning the vehicle’s dynamic model necessarily includes the vehicle’s pose – See at least ¶45).
	Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space. Green teaches controlling a self-learning vehicle that uses three-dimensional kinematics to orient and maneuver itself through an environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, Jensen, and Kentley to include the feature of determining the pose of the vehicle based on 3D velocity, as taught by Green, to create high fidelity kinematic models for improving the accuracy of vehicle controls while operating in three dimensional environments. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, and in view of Jensen et al., US 20190283760 A1, as applied to claim 21 above, and further in view of Haputhanthri et al. US 20210011475 A1, hereinafter referred to as Edren, Irwin, Jensen and Haputhanthri, respectively.
As to claim 22, the combination of Edren, Irwin, and Jensen fails to explicitly disclose a fleet management module that coordinates one or more activities of the autonomous robotic vehicle.
	However, Haputhanthri teaches communicating the pose of the autonomous robotic vehicle to a fleet management module that coordinates one or more activities of the autonomous robotic vehicle (identifying a vehicle may include the fleet management system sending a request for vehicle location data [i.e. pose] and availability data for vehicles comprising the fleet of vehicles – See at least ¶108; fleet management system 305 may include a route planning module that may include or receive information from GPS module – See at least ¶66).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Jensen teaches determining the cabin tilt of a vehicle in a three-dimensional environment including determining a travel direction based on a projection of the vehicle velocity onto a vehicle-independent gradient. Haputhanthri teaches sharing vehicle information including vehicle pose information using a fleet manager.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Jensen to include the feature of communicating the pose of the autonomous robotic vehicle to a fleet management module that coordinates one or more activities of the autonomous robotic vehicle, as taught by Haputhanthri, to inform other vehicles of external conditions and events that may impact future travel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.W./Examiner, Art Unit 3668   
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668